Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			    DETAILED ACTION 

All previous claim rejection made under 35 U.S.C. 102 or 103 as indicated in the Office action dated December 24, 2021 are withdrawn in view of amendment made to claim 1. 
New rejections are made to address the amended claims. 

Election/Restrictions
Newly submitted claims 30 and 31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

Claims 30 and 31 are directed to a method of using the composition of claim 1 and a product comprising the composition of claim 1; they do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
These inventions and the examined invention lack unity of invention because even though the inventions of these groups require the technical feature of the antimicrobial agent as defined in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rosenblatt et al (WO 2017147067 A1) in view of Percival et al. (US 20130171224 A1) as discussed below, rejection under 35 U.S.C. 103.  Since the shared technical feature does not define a contribution over the prior art, unity of invention is lacking a posteriori, and restriction requirement is proper.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 30 and 31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt et al. (WO 2017/147067 A1, published on August 31, 2017, cited in Int’l search report) (“Rosenblatt” hereunder) in view of Percival et al. (US 20130171224 A1, published on July 4, 2013) (“Percival” hereunder). 

	Rosenblatt discloses an antimicrobial aqueous composition for disinfection of skin, wounds, surgical sites, etc.; the composition comprises 0.1-3 wt % H2O2, a C1-4 alcohol, a chelator including EDTA.  The reference teaches that the antimicrobial agents can be used in irrigation fluid, which can include clotting agents, which are viewed to meet the limitation “procoagulant agents”.  See [00108].  Combining the disclosed components to make an antimicrobial agent which also aids in blood clotting of wounded tissues, as taught and suggested by Rosenblatt, would have been prima facie obvious before the time of filing of the present application.  
Rosenblatt fails to teach polyphosphates. 
Percival teaches a wound dressing comprising polyphosphate or a salt thereof and an antimicrobial agent.  The reference teaches that polyphosphates are anionic compounds which are able to chelate cations such as magnesium, calcium, etc and serves as an antimicrobial agent.  The reference teaches that polyphosphate, when combined with an antimicrobial agent, acts as a powerful anti-biofilm agent by removing the iron, calcium and magnesium from the biofilm.  The reference further teaches that polyphosphates are permeating agents which enhances the uptake of antimicrobials by the microbes and improve the antimicrobial efficacy. See [0013].  
Percival further suggests that polyphosphates are used from 0.01-20 % by weight of a dressing composition.  See [0031].  Also disclosed is 0.1-10% of polyphosphate compound.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Rosenblatt and incorporate to the composition polyphosphate in the suggested amount as motivated by Percival.  The skilled artisan would have been motivated to do so as 1) Rosenblatt teaches using the composition to treat a wound or an infection comprising a biofilm, and 2) Percival teaches that polyphosphates are removes biofilms and enhances antimicrobial efficacy when combined with an antimicrobial agent.  See Rosenblatt, [0057].  Since both references are directed to antimicrobial agents for topical use and treating wounds, the skilled artisan would have had a reasonable expectation of successfully producing a stable and safe topical would healing composition by combining the teachings of the references.  
Regarding amended claim 1, using the polyphosphates in the amount as suggested by Percival would have been obvious.  See also instant claims 2 and 3. 
Regarding claim 6, Rosenblatt teaches that the alcohol such as ethanol can be present as an additional antimicrobial agent, at a concentration of 1-30 %, 2.5-25 %, to the level reasonably tolerated by a subject when applied to the skin.  See [0080]. 
	Regarding claim 7, Rosenblatt teaches suitable concentration ranges for H2O2. 
Regarding claim 8, the reference teaches that chelators are used at a concentration of about 0.1-10 %. 
	Regarding claim 9, Rosenblatt teaches that thickeners or gelling agent can be added to improve handling properties for specific applications.  See [0005]. 
	Regarding claim 10, the disclosed thickeners in Rosenblatt include hydroxypropyl methylcellulose. 


Claims 1, 4-12, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt in view of Eastwood et al. (US 20170246339 A1, published on August 31, 2017) (“Eastwood” hereunder). 
	Rosenblatt discloses an antimicrobial aqueous composition for disinfection of skin, wounds, surgical sites, etc.; the composition comprises 0.1-3 wt % H2O2, a C1-4 alcohol, a chelator including EDTA.  The reference teaches that the antimicrobial agents can be used in irrigation fluid, which can include clotting agents, which are viewed to meet the limitation “procoagulant agents”.  See [00108].  Combining the disclosed components to make an antimicrobial agent which also aids in blood clotting of wounded tissues, as taught and suggested by Rosenblatt, would have been prima facie obvious before the time of filing of the present application.  
The reference teaches chitosan, collagen, hyaluronic acid, etc., as a hydrogel system or a hydrogen system or protein or proteoglycan useful for the invention. See [0007, 0022].  Combining the antimicrobial composition with chitosan, collagen, hyaluronic acid, as a hydrogel system or as a protein or proteoglycan as suggested by the same reference would have been prima facie obvious.  See instant claims 4, 11 and 12, 15. 
Rosenblatt fails to teach the concentration of chitosan; the reference also fails to teach the specific procoagulant agent of claims 17 and 18. 
	Eastwood teaches antimicrobial hemostatic compositions comprising one or more antimicrobial agents such as hydrogen peroxide, etc.  See [0064].  Eastwood teaches that kaolin and chitosan are used in hemostatic dressings.  The reference teaches that kaolin facilitates coagulation and clotting and combined use of kaolin and chitosan achieves synergistic results.  See [0007-0008].  
	It would have been obvious to one of ordinary skill in the art before the time filing of the present application to modify the teachings of Rosenblatt by adding to the composition procoagulant agents such as kaolin and/or chitosan as motivated by Eastwood.  The skilled artisan would have been motivated to do so, as 1) both are directed to antimicrobial compositions to treat wounds, and 2) Eastwood teaches using kaolin and chitosan as clotting agents in hemostatic dressings.  Since Rosenblatt teaches combining the antimicrobial agent with clotting agents, the skilled artisan would have had a reasonable expectation of successfully producing an improved composition with both antiseptic and hemostatic effects.  See instant claims 4, 11 and 17. 
Regarding amended claim 1, Rosenblatt fails to teach the concentration of the clotting agents.  Eastwood teaches that 5-15 g of kaolin is added to a suitable solvent; 20 g of chitosan is dissolved in 400 ml of PBS in Example 3.  The reference teaches that 1-10 g of kaolin may be applied per bandage.  See [0031-0033].  Given such disclosure, optimization of the chitosan concentration which would be suitable to combine in the Rosenblatt formulation as a clotting agent would have been well within the skill in the art.  See also instant claim 18. 

Regarding claim 6, Rosenblatt teaches that the alcohol such as ethanol can be present as an additional antimicrobial agent, at a concentration of 1-30 %, 2.5-25 %, to the level reasonably tolerated by a subject when applied to the skin.  See [0080]. 
	Regarding claim 7, Rosenblatt teaches suitable concentration ranges for H2O2. 
Regarding claim 8, the reference teaches that chelators are used at a concentration of about 0.1-10 %. 
	Regarding claim 9, Rosenblatt teaches that thickeners or gelling agent can be added to improve handling properties for specific applications.  See [0005]. 
	Regarding claim 10, the disclosed thickeners in Rosenblatt include hydroxypropyl methylcellulose. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt and Eastwood as applied to claims 1, 4-12, 15, 17 and 18 as above, and further in view of Alupei et al. (US 7956094 B2, published on June 7, 2021) (“Alupei” hereunder) 
While Rosenblatt generally teaches using collagen in the composition, the reference fails to specifically disclose the concentration. 
Alupei teaches an antiseptic collagen preparation useful to prevent wound infections.   The composition is useful as wound dressings, gels, film etc.  See 1, lines 35-41.  The reference teaches that such aqueous collagen solution or preparation has a collagen content of 0.5-3 wt %.  See col. 3, lines 23 – 33.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Rosenblatt and incorporate to the composition collagen in the amount ranging from 0.5-3 wt % as motivated by Alupei.  The skilled artisan would have been motivated to do so as the latter teaches the effective amount to make wound dressing, film, etc. Since Rosenblatt suggests using collagen in the antimicrobial composition, the skilled artisan would have had a reasonable expectation of successfully producing a stable antiseptic wound dressing or film composition by combining the teachings of the references. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt and Eastwood as applied to claims 1, 4-12, 15, 17 and 18 as above, and further in view of Valenta et al. (“Chitosan-EDTA conjugate: a novel polymer for topical gels”, J. Pharm Pharmacol.  May 1998 50 (5): 445-52.) (“Valenta” hereunder).  
Rosenblatt fails to teach the covalently linked one or more components of the antimicrobial agent in claim 1 and one or more components of procoagulant agent. 
Valenta teaches that chitosan-EDTA conjugate is known to be safe for topical use and effective against growth of E. coli. 
	It would have been obvious to one of ordinary skill in the art before the time of filing the present application to modify the teachings of Rosenblatt and incorporate to the composition chitosan-EDTA conjugate as motivated by Valenta.  The skilled artisan would have been motivated to do so, as the latter teaches that chitosan-EDTA conjugate provides gelling property and is compatible with a high amount of ethanol. Since Rosenblatt teaches of using chitosan in the composition, the skilled artisan would have had a reasonable expectation of successfully producing a stable hydrogel antimicrobial composition by combining the teachings of the references. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt and Eastwood as applied to claims 1, 4-12, 15, 17 and 18 as above, further in view of Piergallini et al. (US 20140219933 A1, published on August 7, 2014) (“Piergallini” hereunder).
While Rosenblatt generally teaches using hyaluronic acid in the composition, the reference fails to specifically disclose the concentration as defined in the present claim 16. 
Piergallini teaches an oral disinfection composition comprising an oxidizing agent such as hydrogen peroxide and a healing factor which can be hyaluronic acid.  The reference teaches that hyaluronic acid is highly biocompatible, stimulates tissue regeneration and used in an amount ranging from 0.002-2 %.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Rosenblatt and incorporate to the composition hyaluronic acid in the amount ranging from 0.002-2 wt % as motivated by Piergallini.  The skilled artisan would have been motivated to do so as the latter teaches the therapeutically effective amount of hyaluronic acid to heal wounds.  Since Rosenblatt suggests using hyaluronic acid in the antimicrobial composition, the skilled artisan would have had a reasonable expectation of successfully producing an antimicrobial composition with wound healing effects by combining the teachings of the references. 



Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	No claims are allowed.
	Claims 1-18 are rejected.
	Claims 30 and 31 are withdrawn from consideration. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617